Opinion by
Walker, J.
At the hearing the deputy collector testified on behalf of the plaintiff that an error was made in applying the tax on the basis of the entire net weight and stated that the correct weight was attached to the entry form. It appeared that the tax on the soap by reason of the cocoanut and palm *435oil content should have been on the basis of 2.722 cents per pound on 675 pounds, 2.70 cents per pound on 126 pounds, and 2.88 cents per pound on 23 pounds, making a total tax due of $22.43. The collector was therefore directed to reliqui-date accordingly.